Order entered November 30, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00965-CV

    STATE OF TEXAS AND CARLOS CASCOS, IN HIS OFFICIAL CAPACITY AS
                 TEXAS SECRETARY OF STATE, Appellants

                                              V.

          LAWRENCE EDWARD MEYERS AND MYRTIS EVANS, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-09939

                                          ORDER
       We GRANT appellees’ November 24, 2015 motion to extend time to file brief and

ORDER the brief be filed no later than January 4, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE